                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,                                 )
                                                      )
                     Plaintiff,                       )
                                                      )
v.                                                    )   Case No. CIV-19-580-R
                                                      )
                                                      )
JOE ALLBAUGH, et al.,                                 )
                                                      )
                     Defendants.                      )

                                          ORDER

       Plaintiff filed this action alleging a violation of his constitutional rights with regard

to his incarceration. Pursuant to 28 U.S.C. § 636(b)(1)(B), the matter was referred to United

States Magistrate Judge Suzanne Mitchell for preliminary review. Before the Court is the

Report and Recommendation filed by Judge Mitchell wherein she recommends that the

case be dismissed. (Doc.No. 11). Plaintiff has filed a timely objection to the Report and

Recommendation (Doc.No. 14). Plaintiff also filed a Motion for Temporary Injunction

(Doc.No. 12) and a Motion to Appoint Counsel (Doc.No. 10). Upon consideration of the

above, the Court finds as follows.

       At the outset the Court DENIES Plaintiff’s Motion for Temporary Injunction. On

February 11, 2020, Plaintiff filed a Notice of Change of Address indicating that he has been

released from incarceration. As such, his request for injunctive relief, which was directed

at various Department of Corrections’ officials and employees is MOOT.

       Plaintiff also seeks the appointment of counsel and re-urges this request in his

objection to the Report and Recommendation, arguing that the deficiencies identified by
Magistrate Judge Mitchell could be remedied by counsel. There is no constitutional right

to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir.

1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether to

appoint counsel in a civil matter lies in the discretion of the Court. Williams v. Meese, 926

F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court that

there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp.,

393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the prisoner] in presenting his strongest possible case, [as] the same

could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57

F.3d 978, 979 (10th Cir. 1995)).

         In deciding whether to appoint counsel, The Court must evaluate “the merits of a

prisoner’s claims, the nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.” Hill, 393 F.3d at 1115

(citing Rucks, 57 F.3d at 979). The Court concludes in this case that (1) Plaintiff has not

asserted a colorable claim against any named defendant; (2) the issues are not overly

complex; and (3) Plaintiff appears capable of adequately presenting facts and arguments

especially given that he has been pursuing these claims in a variety of lawsuits in recent

years.

         Finally, the Court turns to Plaintiff’s specific objections to the Report and

Recommendation. Generally, the objections do not address the deficiencies identified by

Judge Mitchell. Rather, Plaintiff uses the shortcomings Judge Mitchell identified as a basis

                                             2
to reaffirm and reassert his desire to have counsel appointed. Citing high-profile criminal

cases Plaintiff asserts that he should be appointed counsel because his mental status has

been severely impacted by the actions of various prison officials, at a number of facilities

and at one point asserts that he is “pleading temporary insanity since January 25, 2017.”1

Mr. Hines additionally makes arguments about retaliation for his prior lawsuits, although

those claims are not the subject of the instant action.

           Having conducted a de novo review of the Report and Recommendation, the Court

finds no basis therein for rejecting or modifying any of the conclusions reached by

Magistrate Judge Mitchell. The Report and Recommendation is hereby ADOPTED IN ITS

ENTIRETY and the action is DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED this 12th day of February 2020.




1
    Mr. Hines was transferred to the Davis Correctional Facility in January 2017.

                                                            3
